        Case 1:19-cv-00308-TCW Document 63 Filed 04/01/19 Page 1 of 2




       In the United States Court of Federal Claims
            Nos. 19-308C, 19-331C, 19-372C, 19-441C, 19-472C, 19-478C
                                  (consolidated)

                                  (Filed: April 1, 2019)

*********************************** *
                                    *
FMS INVESTMENT CORP., et al.,       *
                                    *
                    Plaintiff,      *
                                    *
 v.                                 *
                                    *
UNITED STATES,                      *
                                    *
                    Defendant,      *
                                    *
*********************************** *

              FOURTH AMENDMENT TO CONSOLIDATION ORDER

       On March 7, 2019, the Court entered an order consolidating the related cases of
FMS Investment Corp. v. United States, No. 19-308C, and Continental Service Group, Inc.
v. United States, No. 19-331C. Between March 11, 2019, and April 1, 2019, the court
entered three orders consolidating the related cases of GC Services Limited Partnership v.
United States, No. 19-372C, Account Control Technology, Inc. v. United States, No. 19-
441C, and Windham Professionals, Inc. v. United States, 19-472C, with the FMS
Investment Corp., et al. case.

       On April 1, 2019, the Higher Education Loan Authority of the State of Missouri
(“MOHELA”) and Granite State Management and Resources filed the related case Higher
Education Loan Authority of the State of Missouri, et al. v. United States, 19-478. The
newly filed case has factual and legal commonalities with the FMS Investment Corp. et al.
case and concerns the same bid protest.

        Accordingly, Higher Education Loan Authority of the State of Missouri, et al. v.
United States, 19-478, is hereby consolidated under the lead case, FMS Investment Corp,
et al. v. United States, No. 19-308C.

      As consolidated plaintiffs, MOHELA and Granite State Management and Resources
are subject the Court’s March 14, 2019 Protective Order, Dkt. No. 20. Accordingly,
       Case 1:19-cv-00308-TCW Document 63 Filed 04/01/19 Page 2 of 2



MOHELA and Granite State Management and Resources’ April 1, 2019 Motion for
Protective Order is DENIED as moot.

     IT IS SO ORDERED.

                                              s/ Thomas C. Wheeler
                                              THOMAS C. WHEELER
                                              Judge




                                     2
